Citation Nr: 1205685	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  09-26 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for hypertension, as secondary to service-connected type 2 diabetes mellitus, has been received.

2.  Entitlement to service connection for hypertension, as secondary to service-connected type 2 diabetes mellitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to June 1966.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2008 rating decision in which the RO determined that new and material evidence had been submitted to reopen a previously denied claim for service connection for hypertension, but denied the claim for service connection on the merits.  In September 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that same month.  

In his July 2009 substantive appeal, the Veteran requested a Board video-conference hearing.  The requested hearing was held in December 2011 before the undersigned Veterans Law Judge and a transcript of this hearing has been associated with the claims file.  During the hearing, the Veteran requested, and the undersigned granted, a 30-day abeyance period for the submission of additional evidence in support of the claim on appeal.  To date, no additional evidence has been received.

At the outset, the Board notes that, regardless of the RO's actions in the August 2008 rating decision and July 2009 SOC (i.e., addressing the claim of service connection for hypertension on the merits), the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, given the Board's favorable decision on the request to reopen-the Board has characterized the appeal as encompassing both matters set forth on the title page.

Furthermore, in characterizing the request to reopen, the Board has also considered the decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).  In that decision, the Federal Circuit held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F. 3d 399 (Fed. Cir. 1996).  As is discussed in more detail below, here, the Veteran was previously denied service connection for hypertension, to include as secondary to service-connected type 2 diabetes mellitus.  At the time of the prior denial, the evidence reflected the same complaints made in connection with the current claim.  As such, any diagnosis of hypertension made since the prior denial does not constitute a different disability.  As such, new and material evidence is required to reopen his claim for service connection.

The Board's decision reopening the claim for secondary service connection is set forth below.  The underlying claim for secondary service connection for hypertension, on the merits, is addressed in the remand following the order.  This matter is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  In a September 2003 rating decision, the RO denied service connection for hypertension, to include as secondary to service-connected type 2 diabetes mellitus; although notified of the denial in a September 2003 letter, the Veteran did not perfect an appeal of the decision.  

3.  Evidence associated with the claims file since the September 2003 rating decision, but after the relevant appeal period, is not cumulative and redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim for service connection for hypertension, as secondary to service-connected type 2 diabetes mellitus, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 2003 rating decision in which the RO denied service connection for hypertension, to include as secondary to service-connected type 2 diabetes mellitus, is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2011).

2.  As pertinent evidence received since the September 2003 denial is new and material, the criteria for reopening the claim for service connection for hypertension, as secondary to service-connected type 2 diabetes mellitus, are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the Board's favorable disposition of the request to reopen the claim for service connection for hypertension, the Board finds that all notification and development actions needed to fairly adjudicate these aspects of the appeal have been accomplished.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Under 38 C.F.R. § 3.310(a), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Here, the record reflects that the Veteran was denied direct and secondary service connection for hypertension by an RO rating decision dated in September 2003.  The evidence of record at the time included the Veteran's service treatment records, which contain no mention of elevated blood pressure readings or hypertension.  Post-service evidence includes private and VA treatment records showing a diagnosis of hypertension as early as April 1997 and a diagnosis of diabetes mellitus in 1999.  

Also considered was a letter from a private physician, Dr. S.M., dated in April 2003, which indicates that the Veteran has "metabolic syndrome," that all of his conditions-diabetes mellitus, hyperlipidemia, and hypertension-are "concomitant of the same underlying disorder, insulin resistance," and that if VA has designated the Veteran's type 2 diabetes mellitus to be service-connected, then his hypertension should also be service-connected.  Finally, there is a VA examination report dated in August 2003 which states that the Veteran's benign essential hypertension is not caused by his service-connected type 2 diabetes mellitus because there is no evidence of diabetic renal disease.  

On the basis of the above, in the September 2003 denial, the RO concluded that the evidence failed to indicate that the Veteran's hypertension was related to either military service or service-connected type 2 diabetes mellitus.  As such, service connection was denied.  

Although notified of the denial in a September 2003 letter, the Veteran did not initiate an appeal of the September 2003 RO decision denying service connection for hypertension.  See 38 C.F.R. §§ 20.200, 20.201, 20.202.  The RO's September 2003 denial of this claim is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In December 2007, the Veteran requested that VA reopen the previously-denied claim for service connection.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines 'new' evidence as evidence not previously submitted to agency decisionmakers and 'material' evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, 'new' evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or 'merely cumulative' of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claim is the RO's September 2003 rating decision.  Furthermore, for purposes of the 'new and material' analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Additional evidence has been associated with the claims file since September 2003 that pertains to the Veteran's claimed hypertension.  Such evidence includes additional VA treatment records showing continued treatment for hypertension, oral testimony of the Veteran provided at the December 2011 Board video-conference hearing that his hypertension was not diagnosed until after diabetes mellitus, a May 2008 VA diabetes mellitus examination report, and a new letter from Dr. S.M., dated in August 2008.  

With regard to the August 2008 letter from Dr. S.M., such letter describes new findings presented at the American Diabetes Association's (ADA's) annual meeting in June 2008 which indicates that tight control of hypertension and dyslipidemia in diabetes patients is more likely to benefit atherosclerotic disease than tight control of glucose.  Based on this newly-acquired information, it is Dr. S.M.'s conclusion that the Veteran's hypertension (and dyslipidemia) are "part and parcel" of type 2 diabetes mellitus, and therefore, service connection should be awarded to the Veteran's hypertension as it is "associated" with his service-connected diabetes mellitus.  

At the time of the September 2003 rating decision, there was evidence of current diagnoses of hypertension and type 2 diabetes mellitus.  There was also medical evidence suggesting the Veteran's hypertension and diabetes mellitus were related to underlying insulin resistance due to metabolic syndrome.  There was, however, no medical evidence of a nexus between the Veteran's hypertension and diabetes mellitus.  

The additionally received medical evidence includes findings of current diagnoses of hypertension and type 2 diabetes mellitus.  There is also a medical opinion, as described above, that the Veteran's hypertension is "associated" with his type 2 diabetes mellitus in that it is "part and parcel" of this disease entity.  The Veteran's testimony also provides information as to the order of the diagnoses. 

The Board finds the foregoing evidence is 'new' in that it was not before agency decisionmakers at the time of the September 2003 final denial of the claim for service connection for hypertension, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is 'material' in that it addresses whether the Veteran currently has hypertension that may be related to service-connected type 2 diabetes mellitus.  Hence, this evidence raises a reasonable possibility of substantiating this claim for service connection.  See Shade, 24 Vet. App. at 119-21 (2010) (holding that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim").  

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for hypertension, as secondary to service-connected type 2 diabetes mellitus,  are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.



ORDER

As new and material evidence to reopen the claim for service connection for hypertension, as secondary to type 2 diabetes mellitus, has been received, to this limited extent, the appeal is granted.



	
REMAND

The Board's review of the record reveals that further RO action on the Veteran's claim for secondary service connection for hypertension, on the merits, is warranted.

VA shall provide a medical examination or obtain a medical opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  Moreover, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The record reflects that the Veteran underwent a VA diabetes mellitus examination in May 2008 and that the examiner provided an opinion regarding whether the Veteran's hypertension is causally related to his service-connected type 2 diabetes mellitus.  Pertinent to this remand, the May 2008 opinion was provided prior to receipt of Dr. S.M.'s August 2008 letter (to include the description of the June 2008 ADA findings).  Additionally, the May 2008 VA opinion only addresses whether the Veteran's hypertension was caused by  his type 2 diabetes mellitus; it does not address whether it is aggravated by his service-connected diabetes mellitus.  See 38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439, 448-49 (1995);.  As previously noted above, the record contains evidence that the Veteran's chronic hypertension may have developed prior to his diabetes mellitus; therefore, an opinion regarding aggravation is essential to the Board's adjudication.  

Under these circumstances, the Board finds that the May 2008 VA opinion is inadequate, and that a new opinion which considers all theories of entitlement for secondary service connection (i.e., causation and aggravation) and relevant evidence (i.e., opinion by Dr. S.M.) must be obtained.  See Barr, 21 Vet. App. at 311.

Hence, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, shall result in denial of the reopened claim for service connection.  See 38 C.F.R. § 3.655(b)(2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, the RO should obtain and associate with the claims file all outstanding VA medical records.  The claims file currently includes outpatient treatment records from the Palo Alto VA Medical Center (VAMC), dated through March 2008; however, more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain all outstanding pertinent treatment records from the Palo Alto VAMC (since March 2008), following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims for service connection on the merits.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim for secondary service connection for hypertension, on the merits.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Palo Alto VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since March 2008.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim for secondary service connection for hypertension that is not currently of record.  

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.

The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

With respect to current hypertension, the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability (a) was caused,  or (b) is aggravated (worsened beyond the natural progression) by the Veteran's service-connected type 2 diabetes mellitus.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In rendering the requested opinion, the physician should specifically consider and address the August 2008 opinion from Dr. S.M., to include the June 2008 data referenced in Dr. S.M.'s letter.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for secondary service connection for hypertension,

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the reopened claim, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, the RO should adjudicate the claim for secondary service connection, on the merits, in light of pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim), and legal authority. 

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).


This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


